DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 17, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles (U.S. Publication 2018/0336714) in view of Appu (U.S. Publication 2018/0300857) and Schied (U.S. Publication 2018/0204307).

As to claim 1, Stoyles discloses an apparatus, comprising: 
feature extractor circuitry to obtain features from the first color frame, a depth frame (p. 8, section 0063; features are tracked using the image frame, which reads on a color frame, and the depth frame), 
network controller circuitry to generate spatial data and temporal data based on the features (p. 8, section 0063; positions of landmarks in space and differences between the landmarks at different times are generated); 
and reconstructor circuitry to generate an image based on a target resolution, the features, the spatial data, and the temporal data (p. 8, section 0063; a base mesh corresponding to an image of a user’s face and head is generated at a target high resolution based on features and the aforementioned spatial positions and temporal differences).
Stoyles does not disclose, but Appu does disclose data handler circuitry to generate a multi-sample control surface (MCS) frame based on a first color frame (fig. 8; p. 14, sections 0144-0146; a multi-sample control surface image frame is created based on samples in a color image, which reads on a color frame) and obtaining features from the MCS frame (p. 14, sections 0144-0146; the MCS frame is used to obtain sample data and generate output data for a pixel, which can read on a feature). The motivation for this is to avoid storing duplicate values if not necessary. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles to generate a multi-sample control surface (MCS) frame based on a color and obtaining features from the MCS frame in order to avoid storing duplicate values if not necessary as taught by Appu. 
Stoyles does not disclose, but Schied does disclose the temporal data corresponding to temporal coherence between the first color frame corresponding to a first time and a second color frame corresponding to a second time (p. 1, section 0018; p. 9, sections 0094-0095; p. 9, section 0104; in a spatial and temporal processing system, temporal data is obtained with an antialiasing filter to preserve temporal stability/coherence between different temporal frames, reading on frames at different times, and frame images are reconstructed in real-time based on spatial/temporal data at a 1920x1080 target resolution). The motivation for this is that the filtering method can isolate fine details and decouple sources of noise. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles and Appu to use temporal data corresponding to temporal coherence between the first color frame corresponding to a first time and a second color frame corresponding to a second time in order to isolate fine details and decouple sources of noise as taught by Schied. 

As to claim 9, see the rejection to claim 1. Further, Stoyles discloses at least one memory; instructions; and at least one processor to execute the instructions (p. 2, section 0012).

As to claim 17, see the rejection to claim 1. Further, Stoyles discloses at least one non-transitory computer readable medium comprising instructions (p. 2, section 0011).

As to claim 33, see the rejection to claim 1.

Claims 2, 3, 10, 11, 18, 19, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu and Schied and further in view of Courteville (U.S. Publication 2022/0130147). 

As to claim 2, Stoyles does not disclose, but Courteville does disclose wherein the depth frame is a first depth frame, and the data handler circuitry is to generate an object overlap frame based on a comparison between the first depth frame and a second depth frame, the second depth frame corresponding to a third time, the third time before a fourth time corresponding to the first depth frame (p. 2, sections 0032-0034; p. 8, section 0239-p. 9, section 0240; a concatenated image/frame, which can read on an overlap image/frame is created using two sequential depth frames and correlating the depth frames with respect to their overlap). The motivation for this is to allow rapid implementation and easy adaptation to environmental changes (p. 1, section 0008). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles, Appu, and Schied to generate an object overlap frame based on a comparison between the first depth frame and a second depth frame, the second depth frame corresponding to a third time, the third time before a fourth time corresponding to the first depth frame in order to allow rapid implementation and easy adaptation to environmental changes as taught by Courteville. 

As to claim 3, Courteville discloses wherein the network controller circuitry is to determine the spatial data and the temporal data based on the object overlap frame (p. 2, section 0028; p. 3, section 0064; p. 3, section 0084-p. 4, section 0095; data regarding the spatial location and temporal change of an object is determined so that an action can be taken).

As to claim 10, see the rejection to claim 2.

As to claim 11, see the rejection to claim 3.

As to claim 18, see the rejection to claim 2.

As to claim 19, see the rejection to claim 3.

As to claim 34, see the rejection to claim 2.

As to claim 35, see the rejection to claim 3.

Claims 4, 12, 20, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu and Schied and further in view of Xu (U.S. Publication 2020/0034971). 

As to claim 4, Stoyles does not disclose, but Xu does disclose wherein the network controller circuitry is to determine the spatial data and the temporal data using a convolutional long short-term memory cell (p. 2, section 0021; an object is analyzed by a convolutional LSTM cell/subnetwork for changes in positions over time, which would comprise both spatial and temporal data). The motivation for this is to implement a trainable system that can be adjusted based on error (p. 9, sections 0081-0083). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles, Appu, and Schied to determine the spatial data and the temporal data using a convolutional long short-term memory cell in order to implement a trainable system that can be adjusted based on error as taught by Xu. 

As to claim 12, see the rejection to claim 4.

As to claim 20, see the rejection to claim 4.

As to claim 36, see the rejection to claim 4.

Claims 5, 13, 21, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu and Schied and further in view of Huang (U.S. Publication 2022/0138913). 

As to claim 5, Stoyles does not disclose, but Huang does disclose wherein the reconstructor circuitry includes a convolutional neural network (p. 5, section 0043; p. 8, section 0067), the convolutional neural network including: at least one encoder to generate encoded data by down-sampling the features, the spatial data, and the temporal data (p. 8, sections 0069-0071; p. 9, section 0075; feature data including spatio-temporal feature data is down-sampled by the encoder); and at least one decoder to up-sample the encoded data to generate the image based on a network up-sampling scale (p. 10, section 0081; the image is generated by an up-sampling scale of 4, from 64x64 to 256x256). The motivation for this is to more efficiently utilize computing resources (p. 2-3, section 0025). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles, Appu, and Schied to down-sample the features, the spatial data, and the temporal data and up-sample the encoded data to generate the high-resolution image based on a network up-sampling scale in order to more efficiently utilize computing resources as taught by Huang. 

As to claim 13, see the rejection to claim 5.

As to claim 21, see the rejection to claim 5.

As to claim 37, see the rejection to claim 5.

Claims 6, 14, 22, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu, Schied, and Huang and further in view of Zimmer (U.S. Publication 2020/0250794). 

As to claim 6, Stoyles does not disclose, but Zimmer does disclose wherein the convolutional neural network is an unbalanced convolutional neural network, and the reconstructor circuitry is to reduce a length of an encoder path based on the network up-sampling scale (p. 14, section 0271; p. 15, section 0288; downsample layers can be removed from the encoder path based on if a different scale ratio from input to output, which can read on a network upsampling scale, is desired; the removal of downsample layers to increase a scale ratio would read on unbalancing the network). The motivation for this is to efficiently create super-resolution images (p. 1, section 0001). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles, Appu, Schied, and Huang to reduce a length of an encoder path based on the network up-sampling scale in an unbalanced network in order to efficiently create super-resolution images as taught by Zimmer.

As to claim 14, see the rejection to claim 6.

As to claim 22, see the rejection to claim 6.

As to claim 38, see the rejection to claim 6.

Claims 7, 15, 23, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu and Schied and further in view of Wu (U.S. Publication 2021/0073972).

As to claim 7, Stoyles does not disclose, but Wu does disclose an apparatus  further including autotuner circuitry to configure one or more network design parameters, the one or more network design parameters including at least one of a learning rate, a weight decay, a batch size, a number of convolutional layers, a number of convolutional long short-term memory cells, or a number of encoder stages (p. 2, sections 0019-0020; autotuning can be used to tune network parameters such as learning rate and batch size). The motivation for this is to reduce model learning time. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles, Appu, and Schied to use an autotuner to configure network design parameters such as learning rate and batch size in order to reduce model learning time as taught by Wu. 

As to claim 15, see the rejection to claim 7.

As to claim 23, see the rejection to claim 7.

As to claim 39, see the rejection to claim 7.

Claims 8, 16, 24, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu and Schied and further in view of Arvo (U.S. Publication 2013/0293565). 

As to claim 8, Stoyles does not disclose, but Arvo does disclose wherein the data handler circuitry (fig. 1, elements 36 and 60; the GPU handles and processes data with the coding unit) is to: determine a first pixel of the MCS frame is white after determining first samples of the first pixel corresponding to the first color frame are the same color; and determine a second pixel of the MCS frame is black after determining second samples of the second pixel corresponding to the first color frame are not the same color (p. 3, section 0038; p. 3, section 0042; p. 4, sections 0054-p. 5, section 0059; p. 6, section 0080-p. 7, section 0083; p. 7, section 0087; for each block in a frame, edge/non-edge pixels are detected based on samples being different colors or the same color; the result is stored as a mask for each pixel, with 0/black or 1/white representing the same colored pixels or the different colored pixels; while this is not explicitly described as a multisample control surface, it acts as one since it represents classification of multisample pixels with a mask surface and is used to control encoding of the pixels). The motivation for this is to determine how to encode various pixels. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles, Appu, and Schied to determine a first pixel of the MCS frame is white in response to determining first samples of the first pixel corresponding to the color frame are the same color and determine a second pixel of the MCS frame is black in response to determining second samples of the second pixel corresponding to the color frame are not the same color in order to determine how to encode various pixels as taught by Arvo. 

	As to claim 16, see the rejection to claim 8.

	As to claim 24, see the rejection to claim 8.

	As to claim 40, see the rejection to claim 8.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612